Cite as: 547 U. S. ____ (2006)                   1

                    Statement of STEVENS, J.

SUPREME COURT OF THE UNITED STATES
                 JUAN RANGEL-REYES
05–10706                 v.
                   UNITED STATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED

    STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT




                  MARK LEE SHUMAN
05–10743                 v.
                   UNITED STATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED

   STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT




           ANTONIO BANEGAS-HERNANDEZ
05–10815               v.
                 UNITED STATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED

    STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT

  Nos. 05–10706, 05–10743 and 05–10815.    Decided June 12, 2006


  The petitions for writs of certiorari are denied.
  Statement of JUSTICE STEVENS respecting the denial of
the petitions for writ of certiorari.
  While I continue to believe that Almendarez-Torres v.
United States, 523 U. S. 224 (1998), was wrongly decided,
that is not a sufficient reason for revisiting the issue. The
denial of a jury trial on the narrow issues of fact concern
ing a defendant’s prior conviction history, unlike the de
nial of a jury trial on other issues of fact that give rise to
mandatory minimum sentences, see Harris v. United
States, 536 U. S. 545 (2002), will seldom create any signifi
cant risk of prejudice to the accused. Accordingly, there is
2            RANGEL-REYES v. UNITED STATES

                  Statement of STEVENS, J.

no special justification for overruling Almendarez-Torres.
Moreover, countless judges in countless cases have relied
on Almendarez-Torres in making sentencing determina
tions. The doctrine of stare decisis provides a sufficient
basis for the denial of certiorari in these cases.